Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on 11/12/2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second position of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112


The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 recites ‘wherein the front vent, while in a first position, bounds a sixth side of the internal volume’ while claim 7 already recites that the front vent in a first position bounds a fifth side, the claim is unclear since one of ordinary skill in the art does not understand which component or side is intended. 
It appears that claim 8 contains a typo and that it should recite ‘wherein the rear vent, while in a first position, bounds a sixth side of the internal volume’.







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





s 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heimann (US 20100208433 A1, hereinafter Heimann) in view of Mair (US 20020064035 A1, hereinafter Mair)

1.    Heimann teaches a system for providing electromagnetic interference (EMI) suppression 
a frame (100) 

a payload module (front 180, back 150, and two sides 160, figs 1a-1d) adapted to suppress EMI from an internal volume (170, fig 1a) to an ambient environment (since protecting from EMI in one direction protects in the opposite direction as well – in other words the payload module is adapted to suppress EMI between an internal volume and an ambient environment) by greater than 80 decibels (paragraph 0008 recites ‘In some cases, the enclosure provides a HEMP protection level to the telecommunications device of at least 100 dB attenuation at 1 GHz. In related cases, the enclosure provides a HEMP protection level to the telecommunications device of at least 80 dB attenuation at 1 GHz’); and the internal volume adapted to house EMI emitting devices that generate EMI (paragraph 0006).

However Heimann fails to specifically teach a plurality of data processing devices

Mair teaches a plurality of data processing devices (subrack 9, [0008]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of data processing devices and payload modules as taught 

Examiners note for clarity:
Although not relied upon for the rejection of claim 1, Mair also teaches a system for providing electromagnetic interference (EMI) suppression for data processing devices, comprising:
a frame (composite subrack 14, [0008]) adapted to receive a data processing device (subrack 9, [0008]) of the data processing devices; and 
the data processing device comprising:
a payload module (middle of subrack 9, including four sides 12, 15, and two instances of element 1) adapted to suppress EMI from an internal volume to an ambient environment (paragraph 0004 recites ‘should be impermeable to inward or outward emission of high-frequency electrical waves’) 

	

2.    Heimann and Mair teach the system of claim 1, wherein the data processing device further comprises:
a front vent (8 of Mair, fig 1) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (Heimann paragraph 0050, also Mair paragraph 0063 indicates flexibility on this matter).


a rear vent (other unlabeled instance of 8 of Mair, fig 1) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (Heimann paragraph 0050, also Mair paragraph 0063 indicates flexibility on this matter).

4.    Heimann and Mair teach the system of claim 3, wherein the front vent and the rear vent define an airflow path through the internal volume (Mair [0008] recites ‘A composite subrack is a rack in which usually a number of subracks are fitted one vertically above the other. Each individual subrack draws in its cooling air from the underside and discharges it again in the upward direction’).


6.    Heimann and Mair teach the system of claim 1, wherein the payload module (Mair middle of subrack 9, including four sides 12, 15, and two instances of element 1) comprises:
a top door (15) adapted to suppress the electromagnetic interference from the internal volume to the ambient environment by greater than 80 decibels (Heimann paragraph 0008); 
a first side (1) adapted to suppress the electromagnetic interference from the internal volume to the ambient environment by greater than 80 decibels (Heimann paragraph 0008);
a second side (other instance of 1) adapted to suppress the electromagnetic interference from the internal volume to the ambient environment by greater than 80 decibels (Heimann paragraph 0008); and 

wherein the top door, the first side, the second side, and the bottom bound four sides of the internal volume (Mair figs 1, 2, 4).

7.    Heimann and Mair teach the system of claim 6, wherein the data processing device further comprises:
a front vent (8 of Mair, fig 1) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (Heimann paragraph 0008),
wherein the front vent, while in a first position, bounds a fifth side of the internal volume (figs 1, 2, 4).

8.    Heimann and Mair teach the system of claim 7, wherein the data processing device further comprises:
a rear vent (other unlabeled instance of 8 of Mair, fig 1) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (Heimann paragraph 0008),
wherein the front vent, while in a first position, bounds a sixth side of the internal volume (figs 1, 2, 4).


s 2-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heimann (US 20100208433 A1, hereinafter Heimann) in view of Mair (US 20020064035 A1, hereinafter Mair), further in view of Fuchs (US 8760859 B2, hereinafter Fuchs)

2.    Heimann and Mair teach the system of claim 1, wherein the data processing device further comprises:
a front vent (8 of Mair, fig 1) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (Heimann paragraph 0050, also Mair paragraph 0063 indicates flexibility on this matter)

However one could argue that Heimann fails to specifically teach that the front vent performs the function of suppressing the EMI by greater than 80 decibels

Fuchs teaches a vent (500) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (col 10 lines 46-54 recite ‘The length of each cell 502 is selected to ensure that wavelengths longer than a particular length (i.e., which correlate to frequencies below a given selected frequency) cannot pass through that cell, while
50 allowing air to flow through the cells 502 of the vent 500. As discussed above, in various embodiments, the cell shape and size can be configured to provide at least 80 dB of attenuation
of radiated energy having a frequency of below about 10 GHz could be used’)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vent as taught by Fuchs into the device of Heimann and Mair. The 


	

3.    Heimann and Mair teach the system of claim 2, wherein the data processing device further comprises:
a rear vent (other unlabeled instance of 8 of Mair, fig 1) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (Heimann paragraph 0050, also Mair paragraph 0063 indicates flexibility on this matter)

However one could argue that Heimann fails to specifically teach that the rear vent performs the function of suppressing the EMI by greater than 80 decibels

Fuchs teaches a vent (500) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (col 10 lines 46-54 recite ‘The length of each cell 502 is selected to ensure that wavelengths longer than a particular length (i.e., which correlate to frequencies below a given selected frequency) cannot pass through that cell, while
50 allowing air to flow through the cells 502 of the vent 500. As discussed above, in various embodiments, the cell shape and size can be configured to provide at least 80 dB of attenuation
of radiated energy having a frequency of below about 10 GHz could be used’)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vent as taught by Fuchs into the device of Heimann and Mair. The 


4.    Heimann and Mair teach the system of claim 3, wherein the front vent and the rear vent define an airflow path through the internal volume (Mair [0008] recites ‘A composite subrack is a rack in which usually a number of subracks are fitted one vertically above the other. Each individual subrack draws in its cooling air from the underside and discharges it again in the upward direction’).

7.    Heimann and Mair teach the system of claim 6, wherein the data processing device further comprises:
a front vent (8 of Mair, fig 1) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (Heimann paragraph 0008),
wherein the front vent, while in a first position, bounds a fifth side of the internal volume (figs 1, 2, 4)

However one could argue that Heimann fails to specifically teach that the front vent performs the function of suppressing the EMI by greater than 80 decibels

Fuchs teaches a vent (500) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (col 10 lines 46-54 recite ‘The length of each cell 502 is selected to ensure that wavelengths longer than a particular length (i.e., which correlate to frequencies below a given selected frequency) cannot pass through that cell, while
50 allowing air to flow through the cells 502 of the vent 500. As discussed above, in various embodiments, the cell shape and size can be configured to provide at least 80 dB of attenuation
of radiated energy having a frequency of below about 10 GHz could be used’)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vent as taught by Fuchs into the device of Heimann and Mair. The ordinary artisan would have been motivated to modify Heimann and Mair in the above manner for the purpose of providing protection from EMI through the vents.


8.    Heimann and Mair teach the system of claim 7, wherein the data processing device further comprises:
a rear vent (other unlabeled instance of 8 of Mair, fig 1) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (Heimann paragraph 0008),
wherein the front vent, while in a first position, bounds a sixth side of the internal volume (figs 1, 2, 4)

However one could argue that Heimann fails to specifically teach that the rear vent performs the function of suppressing the EMI by greater than 80 decibels

Fuchs teaches a vent (500) adapted to suppress the EMI from the internal volume to the ambient environment by greater than 80 decibels (col 10 lines 46-54 recite ‘The length of each cell 502 is selected to ensure that wavelengths longer than a particular length (i.e., which correlate to frequencies below a given selected frequency) cannot pass through that cell, while
50 allowing air to flow through the cells 502 of the vent 500. As discussed above, in various embodiments, the cell shape and size can be configured to provide at least 80 dB of attenuation
of radiated energy having a frequency of below about 10 GHz could be used’)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vent as taught by Fuchs into the device of Heimann and Mair. The ordinary artisan would have been motivated to modify Heimann and Mair in the above manner for the purpose of providing protection from EMI through the vents.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heimann (US 20100208433 A1, hereinafter Heimann) in view of Mair (US 20020064035 A1, hereinafter Mair) further in view of Smith (US 20170347496 A1, hereinafter Smith)

5.    Heimann and Mair teach the system of claim 2, but fails to specifically teach that the front vent is adapted to rotate from a first position that electromagnetically seals the internal volume to a second position that:
electromagnetically opens the internal volume; and 
enables physical access to the EMI emitting devices

Smith teaches a front vent (340) is adapted to rotate from a first position (fig 4) that electromagnetically seals (paragraph 0028 recites ‘As illustrated, and as described above, the airflow inlet structure 340 can include an EMR control sub-structure 350 and an electrostatic filter sub-structure 360’) the internal volume to a second position (fig 3) that:

enables physical access to the EMI emitting devices (fig 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Smith into the device of Heimann and Mair. The ordinary artisan would have been motivated to modify Heimann and Mair in the above manner for the purpose of increasing the number of airflow apertures, allowing more airflow and better cooling or allowing easier access to the internal EMI emitting devices.


Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Heimann (US 20100208433 A1, hereinafter Heimann) in view of Mair (US 20020064035 A1, hereinafter Mair), further in view of Fuchs (US 8760859 B2, hereinafter Fuchs), still further in view of Smith (US 20170347496 A1, hereinafter Smith)

5.    Heimann, Mair and Fuchs teach the system of claim 2, but fails to specifically teach that the front vent is adapted to rotate from a first position that electromagnetically seals the internal volume to a second position that:
electromagnetically opens the internal volume; and 
enables physical access to the EMI emitting devices

Smith teaches a front vent (340) is adapted to rotate from a first position (fig 4) that electromagnetically seals (paragraph 0028 recites ‘As illustrated, and as described above, the airflow inlet structure 340 can include an EMR control sub-structure 350 and an electrostatic filter sub-structure 360’) the internal volume to a second position (fig 3) that:
electromagnetically opens the internal volume (fig 3); and 
enables physical access to the EMI emitting devices (fig 3)
.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heimann (US 20100208433 A1, hereinafter Heimann) in view of Mair (US 20020064035 A1, hereinafter Mair), further in view of Nash

9.    Heimann and Mair teach the system of claim 1, but fail to specifically teach that the EMI emitting devices are personal electronic devices

Nash teaches a similar configuration wherein the EMI emitting devices (paragraph 0073 and fig 10 indicate a plurality of EMI emitting devices) are personal electronic devices (paragraph 0004 recites ‘personal communication device ("PCD") such as a cellular phone, electronic mail ("email") device, smart phone, personal computer and any combination thereof’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Nash into the device of Heimann and Mair. The ordinary artisan would have been motivated to modify Heimann and Mair in the above manner for the purpose of providing shielding to personal communication devices , ensuring privacy, secrecy, or preventing distractions (Nash paragraphs 0004, 0067, 0074).


10.    Heimann, Mair and Nash teach the system of claim 9, wherein the personal electronic devices comprise a cell phone (Nash paragraph 0004).

It should be appreciated that removing separator 124 allows enough space to place a user's personal computer, e.g., laptop or touch screen based computer’).

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841